


110 HR 6403 IH: Naturalized Citizens Assistance Act

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6403
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title II of the Workforce Investment Act of 1998
		  to establish financial literacy education programs for newly naturalized
		  citizens of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Naturalized Citizens Assistance Act
			 .
		2.Amendments to the
			 Workforce Investment Act of 1998
			(a)Financial
			 literacy educationSection
			 203 of the Workforce Investment Act of 1998 (20 U.S.C. 9202) is amended—
				(1)by redesignating
			 paragraphs (8) through (18) as paragraphs (9) through (19), respectively; and
				(2)by inserting after paragraph (7) the following:
					
						(8)Financial
				Literacy Education Program for Newly Naturalized CitizensThe term financial literacy
				education program for newly naturalized citizens means a program of
				instruction designed to help individuals, who have been naturalized citizens of
				the United States for 12 months or less, achieve financial literacy through
				basic instruction on banking, retirement savings, acquiring and managing credit
				(including credit cards), insurance, income taxes, long-term financial
				planning, predatory lending, identity theft, and other financial abuse
				schemes
						.
				(b)Financial
			 Literacy Education ProgramsSection 231(b) of such Act (20 U.S.C.
			 9241) is amended by adding at the end the following:
				
					(4)financial literacy education programs for
				newly naturalized
				citizens
					.
			
